IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA
                             September 2022 Term                    FILED
                              _______________               November 17, 2022
                                                                 released at 3:00 p.m.
                                No. 22-0027                  EDYTHE NASH GAISER, CLERK
                              _______________                SUPREME COURT OF APPEALS
                                                                  OF WEST VIRGINIA



              STATE OF WEST VIRGINIA EX REL.
           WEST VIRGINIA DEPARTMENT OF HEALTH
                  AND HUMAN RESOURCES;
                 BILL CROUCH, SECRETARY;
  AND KANAWHA COUNTY CHILD PROTECTIVE SERVICES DIVISION,
                         Petitioners,

                                      V.

                THE HONORABLE LOUIS H. BLOOM,
        JUDGE OF THE CIRCUIT COURT OF KANAWHA COUNTY,
         AND JENNIFER R. VICTOR AND JENNIFER N. TAYLOR,
                      GUARDIANS AD LITEM
          FOR THE CIRCUIT COURT OF KANAWHA COUNTY,
                            Respondents.

              _____________________________________________

                       Petition for a Writ of Prohibition

                             WRIT GRANTED
              _____________________________________________


                       Submitted: September 13, 2022
                         Filed: November 17, 2022


Patrick Morrisey, Esq.                  Jennifer R. Victor, Esq.
Attorney General                        Victor & Victor, LLP
Steven R. Compton, Esq.                 Charleston, West Virginia
Deputy Attorney General
Director, Health and Human              Jennifer N. Taylor, Esq.
Resources Division                      Charleston, West Virginia
Charleston, West Virginia             Attorneys for the Respondents,
                                      Guardians ad Litem
Lou Ann S. Cyrus, Esq.
Emily L. Lilly, Esq.
Shuman McCuskey Slicer PLLC
Charleston, West Virginia
Attorneys for the Petitioners



JUSTICE BUNN delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT


              1.     “In determining whether to entertain and issue the writ of prohibition

for cases not involving an absence of jurisdiction but only where it is claimed that the lower

tribunal exceeded its legitimate powers, this Court will examine five factors: (1) whether

the party seeking the writ has no other adequate means, such as direct appeal, to obtain the

desired relief; (2) whether the petitioner will be damaged or prejudiced in a way that is not

correctable on appeal; (3) whether the lower tribunal’s order is clearly erroneous as a matter

of law; (4) whether the lower tribunal’s order is an oft repeated error or manifests persistent

disregard for either procedural or substantive law; and (5) whether the lower tribunal’s

order raises new and important problems or issues of law of first impression. These factors

are general guidelines that serve as a useful starting point for determining whether a

discretionary writ of prohibition should issue. Although all five factors need not be

satisfied, it is clear that the third factor, the existence of clear error as a matter of law,

should be given substantial weight.” Syllabus point 4, State ex rel. Hoover v. Berger, 199

W. Va. 12, 483 S.E.2d 12 (1996).



              2.     “‘Mandamus is a proper remedy to compel tribunals and officers

exercising discretionary and judicial powers to act, when they refuse so to do, in violation

of their duty, but it is never employed to prescribe in what manner they shall act, or to

correct errors they have made.’ Syl. pt. 1, State ex rel. Buxton v. O’Brien, 97 W. Va. 343,




                                               i
125 S.E. 154 (1924).” Syllabus point 2, State ex rel. Lambert v. Cortellessi, 182 W. Va.

142, 386 S.E.2d 640 (1989).



              3.     “‘Mandamus will not issue to compel a party to perform an act which

he has already begun to do, and it is apparent that he will in good faith perform.’ Point 2,

syllabus, State ex rel. Hall v. County Court of Mercer County, 100 W. Va. 11[, 129 S.E.

712 (1925)].” Syllabus point 1, State ex rel. Nelson v. Ritchie, 154 W. Va. 644, 177 S.E.2d

791 (1970).



              4.     “Stipulations or agreements made in open court by the parties in the

trial of a case and acted upon are binding and a judgment founded thereon will not be

reversed.” Syllabus point 1, Butler v. Smith’s Transfer Corp., 147 W. Va. 402, 128 S.E.2d

32 (1962).



              5.     “A circuit court is afforded wide discretion in determining whether or

not a party should be relieved of a stipulation, and such decision should not be set aside

absent an abuse of discretion.” Syllabus point 6, West Virginia Department of

Transportation v. Veach, 239 W. Va. 1, 799 S.E.2d 78 (2017).




                                             ii
BUNN, Justice:

              Petitioners, the West Virginia Department of Health and Human Resources;

its Secretary, Bill Crouch; and Kanawha County Child Protective Services Division

(collectively, “DHHR”), request this Court to issue a writ prohibiting the respondent, the

Honorable Louis H. Bloom, Judge of the Circuit Court of Kanawha County, from enforcing

various mandamus orders it issued against the DHHR. By “Agreed Order” entered on

March 29, 2018, the circuit court established the underlying mandamus proceeding

initiated by the additional respondents, Kanawha County Guardians ad Litem Jennifer R.

Victor and Jennifer N. Taylor (collectively, “the GALs”), to compel the DHHR to address

and remedy the limited issues of employee staffing, retention, and training in the Kanawha

County Child Protective Services Division Office (“Kanawha County CPS Office”).

Thereafter, the circuit court granted the GALs’ request to expand the scope of the initial

writ of mandamus and, by orders entered December 16, 2021, January 13, 2022, January

20, 2022, and January 25, 2022,1 added issues, over the DHHR’s objections, pertaining to

the staffing of Child Protective Services offices, adoption units, and foster care units

statewide and imposed limitations on the housing of children in DHHR custody at its

offices and in hotels.




              1
                  The circuit court’s January 25, 2022 order amended its January 13, 2022
order.


                                              1
               For the reasons set forth below, we find that the DHHR is entitled to a writ

of prohibition in this case. The parties agree that the DHHR undertook significant efforts

to correct the staffing issues in the Kanawha County CPS Office after the initiation of the

2018 mandamus proceeding and it continues to work towards improving these conditions.

Consequently, the DHHR has performed, and continues to perform, the nondiscretionary

duty the GALs originally sought to compel. Additionally, the circuit court erred by

expanding the scope of the mandamus proceeding to include statewide staffing issues and

child housing concerns. The parties originally agreed to the scope of the mandamus

proceeding; the circuit court ratified that agreement by order entered March 29, 2018; and

the circuit court exceeded the scope of that agreed order in its December 2021 and January

2022 orders.



                                              I.

                      FACTUAL AND PROCEDURAL HISTORY

               This case began in 2017 when one of the GALs, Ms. Victor, filed a “Petition

for Contempt” in an abuse and neglect case, in which she served as the children’s guardian

ad litem, alleging that

                      [t]he DHHR should be held in contempt for its
               persistent failure to: (1) manage its child abuse and neglect
               cases as required by this [c]ourt and the relevant rules and code
               provisions; (2) file reports and permanency plans in a timely
               fashion; (3) submit discovery in a timely fashion; and (4)
               achieve permanency in a timely fashion for the children in its
               custody in child abuse and neglect cases.




                                               2
Ms. Victor claimed that the DHHR’s delays in submitting documentation hampered her

ability to adequately prepare for hearings in several abuse and neglect cases in which she

served as guardian ad litem, and similarly adversely affected counsel for the respondent

parents in that action. Finally, Ms. Victor opined that “[i]nadequate staffing levels, high

turnover, heavy caseloads, state budget delays, drastic increases in the number of referrals

and petitions, and the opioid abuse epidemic have wreaked havoc upon the limited

resources of the DHHR,” and “[i]t appears that a lot of the problems identified . . . could

be ameliorated by hiring and maintaining an adequate workforce for Kanawha County

Child Protective Services (‘CPS’).” In support of this statement, Ms. Victor averred that,

at the time of her contempt petition, and “[u]pon information and belief, there are more

than twenty vacancies in the Kanawha County office.”



              In June 2017, the circuit court issued a “Rule to Show Cause Order”; then

the DHHR filed responsive pleadings; and the GALs filed an amended contempt petition. 2

During a December 2017 review hearing, the parties agreed to transfer the contempt motion

in the abuse and neglect proceeding to a separate mandamus action before the circuit court.

The parties’ agreement was memorialized by a “Stipulation Agreement,” which the circuit

court approved and incorporated into an “Agreed Order,” both of which were entered and

filed on March 29, 2018. Despite agreement as to many issues as reflected in the “Agreed




              During the course of the underlying proceedings, the circuit court appointed
              2

Ms. Taylor as a guardian ad litem to assist Ms. Victor in pursuing this relief against the
DHHR.

                                             3
Order” and the “Stipulation Agreement,” the GALs and the DHHR could not reach an

agreement as to the specific scope of the mandamus proceeding. The circuit court decided

this issue, noting that “[t]he [c]ourt ruled upon the one unresolved issue, namely, that the

agreement would apply only to the DHHR’s Kanawha County Division of Child Protective

Services, and would not apply statewide.” The parties’ stipulation, which was signed after

this hearing and the circuit court’s announcement of the limitation of the scope of the

mandamus action, identifies specific shortcomings in the Kanawha County CPS Office and

suggested proposals to remedy those issues. 3



              On April 25, 2018, the GALs filed a “Petition for Writ of Mandamus,”

limiting the scope of the proceeding to issues concerning staffing the Kanawha County

CPS Office, and specifying, in pertinent part that

                      The Petitioners maintained that the Department failed to
              fully staff, train and operate the Kanawha County Child
              Protective Services Division, as required by applicable state
              and federal laws, rules and regulations, and all internal policies
              and procedures of the Department. The KC CPS Division
              failed to meet timelines and deadlines established by statute,
              rule, regulation, policy or procedure, and the children charged
              to the care and custody of the Department in abuse and neglect
              proceedings ultimately suffered from delayed proceedings,
              multiple placements and lack of permanency.

                     As a result of various hearings and meetings, the
              Petitioners and the Department entered into a stipulation and
              agreement in which the Department acknowledged that the KC
              CPS office was not fully or effectively staffed, resulting in the

              3
                  The parties’ “Stipulation Agreement” will be discussed in greater detail,
infra.


                                               4
              failures noted by the Petitioners and negatively affecting the
              children charged to the care of the Department.




              Over the next two years, the circuit court held periodic review hearings in

accordance with an agreed-upon schedule set forth in the parties’ “Stipulation Agreement.”

During these review hearings, the circuit court frequently commended the DHHR for the

efforts it had undertaken to remedy the Kanawha County CPS Office staffing issues. The

DHHR periodically moved to dismiss the ongoing mandamus proceedings claiming that it

had remedied the conditions that had led to the petition’s filing. In January 2020, the GALs

moved to amend their petition for writ of mandamus to expand the scope of the staffing

issue from Kanawha County, as previously determined by the circuit court and agreed to

by the parties, to the staffing of DHHR offices for Child Protective Services statewide, and

also to include the additional issues of the staffing of adoption and foster care units.



              By order entered December 16, 2021, the circuit court granted the GALs’

motion to amend the mandamus proceeding on both bases, ruling as follows:

                     After the parties presented evidence at the September
              29, 2021, evidentiary hearing, the Petitioners orally renewed
              their motion for leave to file an Amended Petition for Writ of
              Mandamus, to broaden their claims to apply to CPS offices
              statewide, and to encompass the adoption and foster care units
              within the Department. The [c]ourt heard the arguments of
              Petitioners in favor of broadening the focus of this mandamus
              action and of Respondents’ counsel’s opposition to same.

                     The evidence presented by the Petitioners established
              that, while the Department has made significant efforts since


                                               5
             the filing of the original pleadings in this matter, many
             unresolved issues remain in the Child Protective [S]ervices
             offices, not only in Kanawha County, but throughout the State
             of West Virginia.

                    ....

                     The evidence presented by Petitioners is sufficient to
             establish a basis for permitting Petitioners to amend their
             Petition for Writ of Mandamus to encompass the adoption and
             foster care units of the Department and to broaden the focus of
             this action to include the entire state of West Virginia.
             Accordingly, the Petitioners’ Motion for Leave to file the
             Amended Writ of Mandamus should be granted.

                    ....

                   The Petitioners’ Motion for Leave to file their Amended
             Writ of Mandamus against the West Virginia Department of
             Health and Human Resources and others shall be, and it is
             hereby, GRANTED.

                    ....

                    The Petitioners’ Amended Petition for Writ of
             Mandamus shall include all West Virginia Department of
             Health and Human Resources Child Protective Service staffing
             issues statewide.

                    The Petitioners’ Amended Petition for Writ of
             Mandamus shall also include the issues involving the adoption
             and foster care units within the Bureau for Social Services,
             permanency placements for children in the care of the
             Department, and other abuse and neglect proceeding issues
             raised by the Petitioners.

(Emphasis in original).



             Following the September 2021 hearing referenced by the circuit court, but

before this order was entered, the GALs raised additional concerns regarding the DHHR’s


                                            6
housing of children in its offices and in hotels pending placement. Housing children in this

manner was not at issue in the original abuse and neglect case that prompted the GALs to

file contempt and mandamus proceedings, but the housing issue later arose in a different

abuse and neglect case in November 2021. After holding emergency proceedings on these

new allegations, the circuit court, by order entered January 13, 2022, again expanded the

scope of the mandamus proceeding to include issues regarding the DHHR’s housing of

children in its custody:

                      On November 17, 2021, the [c]ourt held a placement
              review hearing in [another abuse and neglect case]. During the
              hearing, the [c]ourt became aware that the West Virginia
              Department of Health and Human Resources (“DHHR”) has a
              practice of housing children who are in DHHR custody in
              Child Protective Services (“CPS”) offices throughout the State
              of West Virginia. The [c]ourt found such placement in DHHR
              offices to be inappropriate and harmful to such children’s best
              interests. On November 19, 2021, the [c]ourt entered an Order
              reflecting its findings from the November 17, 2021, hearing.
              The [c]ourt ordered, in relevant part, “[t]he DHHR shall not
              house any child who is in its care, temporarily or permanently,
              at any local DHHR office.” The [c]ourt restated its finding that
              the “placement lacks the necessary sleeping, hygiene, and
              educational facilities for any child’s care, and poses a safety
              hazard for both children and DHHR personnel.” The
              November 19, 2021, Order was mailed directly to the West
              Virginia Department of Health and Human Resources, Child
              Protective Services Division.

                     On November 30, 2021, the instant Petitioners, Jennifer
              R. Victor and Jennifer N. Taylor, filed a Motion for Emergency
              Hearing in the instant mandamus action. The Petitioners sought
              a hearing on the issue of children being housed in CPS offices.
              The Respondents filed a Response in Opposition to Petitioners’
              Motion for Emergency Hearing, arguing that the issue of
              children being housed in CPS offices falls outside the scope of
              the instant mandamus action. The [c]ourt FINDS the issue of
              children being housed in CPS offices to be within the scope of


                                             7
             the instant mandamus action, as this action encompasses
             several varying issues regarding the statewide treatment and
             placement of children in DHHR custody.

                    ....

                    During the hearing, the [c]ourt heard a great deal of
             testimony regarding the care children receive while housed in
             CPS offices. . . .

             [T]he [c]ourt ORDERS that no child in DHHR custody be
             housed in a CPS office for any measure of time. The [c]ourt
             ORDERS that this prohibition be applied to all children in
             DHHR custody throughout the State of West Virginia.

                    Also presented during the hearing was the DHHR’s
             practice of housing children in hotels or motels for extended
             periods of time. Many of the same concerns and problems are
             present when children are housed in hotels. . . . While not as
             severely lacking as a CPS office, a hotel is clearly inadequate
             long-term housing for a child. The [c]ourt thus ORDERS that
             the DHHR be prohibited from housing a child in a hotel or
             motel for a period exceeding two nights. The [c]ourt ORDERS
             that this prohibition be applied to all children in DHHR
             custody throughout the State of West Virginia.

(Footnote omitted; emphasis in original). The DHHR seeks relief in prohibition from this

Court to prevent the enforcement of the circuit court’s orders continuing the initial

mandamus proceeding and expanding its scope.



                                           II.

                      STANDARD FOR ISSUANCE OF WRIT




                                            8
               The sole issue in this case is whether the DHHR is entitled to a writ of

prohibition to prevent the circuit court from enforcing its orders granting 4 mandamus relief

to the GALs.

                      “‘Prohibition lies only to restrain inferior courts from
               proceeding in causes over which they have no jurisdiction, or,
               in which, having jurisdiction, they are exceeding their
               legitimate powers and may not be used as a substitute for writ
               of error, appeal or certiorari.’ Syl. pt. 1, Crawford v. Taylor,
               138 W. Va. 207, 75 S.E.2d 370 (1953).” Syl. Pt. 2, Cowie v.
               Roberts, 173 W. Va. 64, 312 S.E.2d 35 (1984).

Syl. pt. 1, State ex rel. Miller v. Reed, 203 W. Va. 673, 510 S.E.2d 507 (1998). Accord

W. Va. Code § 53-1-1 (“The writ of prohibition shall lie as a matter of right in all cases of



               4
                 The appendix record and its supplements do not contain an order specifically
granting the GALs relief in mandamus in accordance with the circuit court’s “Agreed
Order,” the parties’ “Stipulation Agreement,” and the GALs’ “Petition for Writ of
Mandamus.” However, both the parties and the circuit court have proceeded as if the circuit
court granted mandamus relief to the GALs, and the circuit court issued a “Rule to Show
Cause” on May 11, 2018, finding that the elements for the issuance of a writ of mandamus
to compel the DHHR to remedy the Kanawha County CPS Office staffing issues had been
satisfied. In this order, the circuit court specifically found that

                       The verified Petition for Writ of Mandamus contains
               sufficient averments to state a prima facie case to issue a writ
               of mandamus against the Respondents. The Writ contains
               detailed averments that demonstrate that the Respondents,
               individually or jointly, failed to fully staff, train and operate the
               Kanawha County Child Protective Services Division, as
               required by applicable state and federal laws, rules and
               regulations, and all internal policies and procedures of the
               Department; failed to meet timelines and deadlines established
               by statutes, rules, regulations, policies or procedures; and that
               the children charged to the care and custody of the Department
               in abuse and neglect proceedings ultimately suffered from
               delayed proceedings, multiple placements and lack of
               permanency.

                                                 9
usurpation and abuse of power, when the inferior court has not jurisdiction of the subject

matter in controversy, or, having such jurisdiction, exceeds its legitimate powers.”).



              Whether a writ of prohibition should issue in a particular case is governed by

the following standard:

                      In determining whether to entertain and issue the writ of
              prohibition for cases not involving an absence of jurisdiction
              but only where it is claimed that the lower tribunal exceeded
              its legitimate powers, this Court will examine five factors: (1)
              whether the party seeking the writ has no other adequate
              means, such as direct appeal, to obtain the desired relief; (2)
              whether the petitioner will be damaged or prejudiced in a way
              that is not correctable on appeal; (3) whether the lower
              tribunal’s order is clearly erroneous as a matter of law; (4)
              whether the lower tribunal’s order is an oft repeated error or
              manifests persistent disregard for either procedural or
              substantive law; and (5) whether the lower tribunal’s order
              raises new and important problems or issues of law of first
              impression. These factors are general guidelines that serve as a
              useful starting point for determining whether a discretionary
              writ of prohibition should issue. Although all five factors need
              not be satisfied, it is clear that the third factor, the existence of
              clear error as a matter of law, should be given substantial
              weight.

Syl. pt. 4, State ex rel. Hoover v. Berger, 199 W. Va. 12, 483 S.E.2d 12 (1996). We now

consider the DHHR’s request for prohibitory relief under this standard.




                                              III.

                                       DISCUSSION




                                                10
              The DHHR’s argument that it is entitled to prohibition relief can be distilled

into two main points. First, the DHHR contends that the circuit court erred by continuing

the original, agreed-to mandamus action after it had taken steps to correct the employee

staffing matters in its Kanawha County CPS Office. The DHHR argues that mandamus is

not appropriate where, as here, a state actor has taken measures to remediate the

complained of inaction. Second, the DHHR takes issue with the expansion of the original,

agreed-to mandamus action to add statewide CPS staffing issues, including in the adoption

and foster care units, and to impose limitations on the DHHR’s housing of children in its

custody. The parties initially agreed that the mandamus proceeding would address only the

CPS staffing issues in the Kanawha County CPS Office so the expansion of the mandamus

action exceeded the scope of the parties’ “Stipulation Agreement” and the circuit court’s

“Agreed Order.” The GALs dispute that the DHHR has sufficiently addressed the Kanawha

County staffing issues that it was initially tasked with remedying or that the circuit court

erred by expanding the scope of the mandamus proceeding to encompass additional

staffing and child housing issues.



              “The . . . challenges presented in this case are before this Court as petitions

for writs of prohibition [in this Court] and mandamus [in the circuit court]. These

extraordinary forms of relief are designed to remedy miscarriages of justice and have

consistently been used sparingly and under limited circumstances.” State ex rel. Cooper v.

Tennant, 229 W. Va. 585, 593, 730 S.E.2d 368, 376 (2012). Although the DHHR’s request




                                              11
for a writ of prohibition seeks extraordinary relief that should be sparingly granted, we find

that the DHHR has established its entitlement to such a writ in this case.



                             A. Original Mandamus Proceeding

              The parameters of the original mandamus proceeding were established by

the circuit court’s “Agreed Order,” entered March 29, 2018, which also incorporated the

parties’ “Stipulation Agreement,” filed March 29, 2018, and the GALs’ “Petition for Writ

of Mandamus,” filed April 25, 2018. Each of these documents specifically limited the

mandamus proceeding to the staffing issues of the Kanawha County CPS Office, rather

than the more expansive, statewide scope advocated by the GALs. In its order, the circuit

court specifically outlined this limitation that “the [parties’] agreement [to file a separate

mandamus action in lieu of proceeding in contempt in the underlying abuse and neglect

case] would apply only to the DHHR’s Kanawha County Division of Child Protective

Services, and would not apply statewide.” (Emphasis added).



              Consistent with this memorialization of their agreement, the parties’

“Stipulation Agreement” explained the scope of the relief sought in the mandamus

proceeding, in pertinent part, as follows:

                     Jennifer R. Victor and Jennifer N. Taylor, Co-
              Guardians ad Litem, and the West Virginia Department of
              Health and Human Resources, by and through its Secretary,
              Bill Crouch, do hereby stipulate and agree as follows:

                  1. The West Virginia Department of Health and Human
                     Resources (“the Department”) acknowledges that there


                                              12
   is an ongoing systemic problem at the Department with
   maintaining adequate staffing, retention and training of
   Child Protective Services (“CPS”) employees in its
   Kanawha County office, as reflected by the 2016
   Legislative Audit, the allegations in the petition and
   amended petition filed by the Co-Guardians ad Litem,
   the testimony of witnesses obtained at the hearings in
   this matter and the exhibits tendered by both parties.

2. The Co-Guardians ad Litem acknowledge that the
   Department has identified numerous creative solutions
   that address the staffing and training problems at the
   Kanawha County Child Protective Services offices,
   some of which have been implemented, some of which
   have been proposed and some of which are pending.

3. The Department shall strive to staff the Kanawha
   County CPS offices at 95% capacity by December 18,
   2018. The failure of the Department to reach its goal
   shall not automatically result in the Department being
   in contempt of court, but shall require a closer
   examination of the solutions being implemented by the
   Department. When the staffing level at the Kanawha
   County CPS office falls to 80% capacity or less, the
   Department shall take immediate action to recruit new
   employees through postings, job fairs, transfers or
   other methods identified and used by the Department.

4. The Department agrees that in developing corrective
   solutions to the training issues and problems identified
   in this action, the Department will specifically focus on
   correcting the recurrent and continuing issue of CPS
   employees failing to have backup or substitute case
   workers who have a working knowledge of a case when
   the assigned caseworker is ill or on vacation and cannot
   appear in court.

5. The Department agrees to include in its training
   sessions for new CPS caseworkers in Kanawha County
   outreach sessions with judges, prosecutors, guardians
   ad litem and defense counsel so as to promote an
   understanding of the responsibilities of each of the



                           13
   stakeholders and improve the working relationship
   with CPS caseworkers.

6. The Department shall specifically focus on updating its
   standard operating procedures, tickler system,
   employee manuals, flow charts and other training
   documents or programs to emphasize that CPS
   caseworkers must provide all court summaries,
   placement plans, discovery and other such reports to
   the Co-Guardians ad Litem, counsel of record and
   appointed CASA workers, as required by the Rules of
   Procedure for Child Abuse and Neglect Cases.

7. The parties stipulate and agree that it is in the best
   interests of all children who are served by the
   Department and CPS that this action continue as a
   separate mandamus action, subject to the jurisdiction
   and venue of the Circuit Court of Kanawha County,
   West Virginia, and specifically subject to the
   jurisdiction of the Honorable Louis H. Bloom.

8. This action shall be transferred to a separate mandamus
   action and shall remain within the jurisdiction of the
   Honorable Louis H. Bloom for approximately one (1)
   year from and after December 18, 2017, or until
   dismissed by the [c]ourt, whichever last occurs. All
   pleadings, orders and exhibits pertaining to the
   contempt portion of the proceedings styled In the
   Interests of B.W. and G.W. shall be transferred to the
   mandamus action, together with the transcripts of all
   hearings conducted in response to the original
   contempt motion or amended motion.

9. The Department agrees to submit to the [c]ourt and to
   the Co-Guardians ad Litem monthly reports reflecting
   the status of CPS employees in Kanawha County,
   including, but not limited to, the number of positions
   available, the number of positions filled, the number of
   vacancies, the number of trainees and the number of
   employees who have left the employ of the
   Department.




                           14
                  10. The Department and the Co-Guardians ad Litem shall
                      appear at quarterly review hearings to review the
                      progress made by the Department in correcting the
                      problems and issues raised by the Co-Guardians ad
                      Litem. The Department shall submit to the [c]ourt a
                      quarterly report that describes the status of the
                      employees at the Kanawha County CPS office, the
                      efforts the Department has made regarding filling the
                      vacancies at CPS, the success of the job fairs, training
                      sessions and other programs implemented by the
                      Department; the methods used to safeguard against the
                      issues and problems noted in the original and amended
                      petitions; and such other information required by the
                      [c]ourt.

                  11. The Department shall appear at the review hearings
                      through Cabinet Secretary Bill Crouch or through the
                      Commissioner for the Bureau for Children and
                      Families, Linda Watts, or both if so desired[.]

Both the GALs and Secretary Crouch signed this “Stipulation Agreement.”



              Finally, the GALs’ “Petition for Writ of Mandamus” also confined the

proceeding to ameliorating the staffing issues identified in the Kanawha County CPS

Office and alleged that:

              [T]he Department failed to fully staff, train and operate the
              Kanawha County Child Protective Services Division, as
              required by applicable state and federal laws, rules and
              regulations, and all internal policies and procedures of the
              Department. The KC CPS Division failed to meet timelines
              and deadlines established by statute, rule, regulation, policy or
              procedure, and the children charged to the care and custody of
              the Department in abuse and neglect proceedings ultimately
              suffered from delayed proceedings, multiple placements and
              lack of permanency.




                                              15
The question posed by the DHHR to this Court is, then, has the DHHR sufficiently

addressed the staffing issues that were identified at the outset of the mandamus proceeding,

by the parties and the circuit court, such that the GALs are no longer entitled to mandamus

relief.



              We begin with a review of the standard for issuing a writ of mandamus. The

parties do not dispute that “[m]andamus is a proper proceeding by which to compel a public

officer to perform a mandatory, nondiscretionary legal duty[,]” 5 and, indeed agreed that

relief in mandamus was appropriate to compel the DHHR to address the Kanawha County

CPS Office staffing issues. At the time of the original petition, the parties agreed that the

criteria for the issuance of a writ of mandamus had been satisfied:

                     A writ of mandamus will not issue unless three elements
              coexist—(1) a clear legal right in the petitioner to the relief
              sought; (2) a legal duty on the part of respondent to do the thing
              which the petitioner seeks to compel; and (3) the absence of
              another adequate remedy.

Syl. pt. 2, State ex rel. Kucera v. City of Wheeling, 153 W. Va. 538, 170 S.E.2d 367 (1969).6




              Syl. pt. 3, Delardas v. Cnty. Ct. of Monongalia Cnty., 155 W. Va. 776, 186
              5

S.E.2d 847 (1972).

              Accord Syl. pt. 4, State ex rel. Withers v. Bd. of Educ. of Mason Cnty., 153
              6

W. Va. 867, 172 S.E.2d 796 (1970) (“‘To entitle one to a writ of mandamus, the party
seeking the writ must show a clear legal right thereto and a corresponding duty on the
respondent to perform the act demanded.’ Point 4 Syllabus, State ex rel. Zagula v. Grossi,
149 W. Va. 11[, 138 S.E.2d 356 (1964)].”).

                                              16
              However, we also have recognized some limits to the availability of

mandamus relief.

                     “Mandamus is a proper remedy to compel tribunals and
              officers exercising discretionary and judicial powers to act,
              when they refuse so to do, in violation of their duty, but it is
              never employed to prescribe in what manner they shall act, or
              to correct errors they have made.” Syl. pt. 1, State ex rel.
              Buxton v. O’Brien, 97 W. Va. 343, 125 S.E. 154 (1924).

Syl. pt. 2, State ex rel. Lambert v. Cortellessi, 182 W. Va. 142, 386 S.E.2d 640 (1989).

Likewise,

                     “[m]andamus will not issue to compel a party to
              perform an act which he has already begun to do, and it is
              apparent that he will in good faith perform.” Point 2, syllabus,
              State ex rel. Hall v. County Court of Mercer County, 100
              W. Va. 11[, 129 S.E. 712 (1925)].

Syl. pt. 1, State ex rel. Nelson v. Ritchie, 154 W. Va. 644, 177 S.E.2d 791 (1970). “A writ

of mandamus [also] will not be issued to compel the performance of an act which the

defendant has not refused to perform.” Id. at 651, 177 S.E.2d at 795 (citations omitted).

And while

                     [t]he purpose of mandamus is to compel one to perform
             a legal duty imposed by law, . . . such duty must be one which
             he is capable of performing. Mandamus will not be granted
             where compliance with the mandate of the writ is
             impossible. . . . Impossibility of performance means that which
             cannot be done. . . . On the other hand, the writ will not be
             denied merely because of difficulty of performance of the
             duties prescribed by statute.

State ex rel. Bd. of Educ. of Kanawha Cnty. v. Johnson, 156 W. Va. 39, 43, 190 S.E.2d

483, 486 (1972) (citations omitted).




                                             17
             Applying these principles to the case before us, we find that the DHHR has

fulfilled its mandatory duty to address the staffing issues in the Kanawha County CPS

Office. In fact, the circuit court has repeatedly acknowledged the DHHR’s progress in this

regard. For example, in its order entered December 19, 2018, regarding the September 5,

2018 review hearing, 7 the circuit court recounted the following efforts the DHHR had made

to address and remedy the Kanawha County CPS Office’s staffing issues:

             1. Kanawha County Child Protective Services (“CPS”)
                increased its staffing levels to 52 CPS workers for the 61
                positions available, leaving only 9 vacancies.

             2. The training regimen was streamlined to require nine weeks
                instead of three months.

             3. Kanawha County CPS hired four support workers to assist
                licensed CPS workers.

             4. Numerous job fairs were scheduled to develop new hires,
                including additional outreach to West Virginia colleges and
                universities.

             5. Kanawha County CPS developed a tracking system which
                showed that CPS workers were missing fewer hearings and
                submitting their reports in a timelier fashion.

             6. Associate General Counsel assigned to the Bureau for
                Children and Families Cammie Chapman was working
                with staff to improve their [c]ourt reports.

             7. The DHHR implemented pay raises, including an across-
                the-board pay increase of $2160; a two percent increase for
                CPS trainees, workers, and supervisors; and several
                retention initiatives. The retention initiatives included a
                five percent pay increase after two years of employment, a
                five percent pay increase after five years of employment,

             7
               This hearing was held approximately six months after the circuit court’s
entry of its “Agreed Order” and the parties’ filing of their “Stipulation Agreement.”

                                            18
                 and a $1500 hiring incentive for new employees who stayed
                 for a year.

             8. The DHHR developed and implemented use of a checklist
                to help CPS workers prepare for hearings throughout the
                entire timeline of a CPS case. A copy of the checklist was
                admitted into evidence as Exhibit One.

             9. The DHHR was developing an initiative to recruit CPS
                workers earlier in their college careers by providing
                opportunities to participate in career fairs and internships.

             10. The DHHR and the co-guardians ad litem participated in
                 two productive meetings to develop recruitment and
                 retention strategies on July 11, 2018, and August 4, 2018.
                 The Division of Personnel also participated in the meeting
                 held August 4, 2018.

             11. Commissioner Watts was reviewing options to finalize
                 cases more quickly to reduce the workload of DHHR
                 personnel.

The court additionally commented that, “[on] the basis of the evidence and arguments

presented, the [c]ourt noted that a lot of progress had been made in hiring individuals to

fill the vacancies in the Kanawha County CPS Division.”




                                            19
             The circuit court again lauded the DHHR’s efforts to correcting the Kanawha

County CPS Office staffing issues in its orders entered May 8, 2019;8 December 4, 2019; 9

and May 26, 2020.10




             8
               The circuit court’s May 8, 2019 order pertained to the December 19, 2018
review hearing and noted the actions undertaken by the DHHR included actions to improve
recruitment, retention, and management; increasing its annual budget; implementing pay
raises; and continuing to address personnel issues and performance in the Kanawha County
CPS Office, as well as related matters stemming from the “opioid-epidemic” and its
demands on the DHHR’s resources.
             9
                In its December 4, 2019 order for the April 12, 2019 review hearing, the
circuit court recounted these undertakings by the DHHR: implementation of salary
initiatives and pay increases; efforts to improve employee job satisfaction; utilization of
crisis teams to fully staff the Kanawha County CPS Office; development of training
programs concerning court proceedings; hiring a national consultant to assist in the
DHHR’s achievement of its personnel training goals.
             10
                The circuit court further detailed the DHHR’s progress in its January 29,
2020 review hearing order entered May 26, 2020, and observed that the DHHR efforts
include “conducting exit interviews to help identify the reasons employees choose to
leave”; giving CPS employees a raise above the raise given to all state employees;
requesting legislation to increase the number of CPS positions statewide; and expediting
travel reimbursement for CPS workers.

                                             20
             In addition to reiterating the DHHR’s efforts, the circuit court also

specifically recognized, in its May 8, 2019 order, that “Secretary Crouch and

Commissioner Watts shall be commended for the progress made by the DHHR in this

matter.” The circuit court, in its December 16, 2021 order, more extensively applauded the

DHHR’s efforts:

                    The [c]ourt specifically finds that the evidence
             presented by the parties established that the Department,
             Secretary Crouch, and Commissioner Pack[11] are committed
             to addressing the challenges presented by West Virginia
             Department of Health and Human Resources staffing issues.
             The evidence further established that the Department has made
             good faith efforts to address the issues affecting the children of
             this State as raised in the mandamus action. The Department
             has promoted legislation that allowed for staff raises and
             special appointment incentives; increased its efforts to recruit
             and train staff; created significant opportunities for career
             advancement for its caseworkers; responded to
             recommendations from the Legislative Auditor and the Foster
             Care Ombudsman; and contracted for outside studies, all with
             the goal of improving the services provided through the Child
             Protective Services offices throughout the state.

(Footnote added).


             While we recognize that the DHHR’s amelioration of the Kanawha County

CPS Office’s staffing issues has not completely eradicated the problems identified,

progress towards that end is required by our mandamus standards, but perfection is not.

See generally Syl. pt. 1, Nelson, 154 W. Va. 644, 177 S.E.2d 791. And, throughout the

underlying mandamus proceedings, as repeatedly acknowledged in the circuit court’s



             11
                  Former Commissioner Watts retired in 2021.

                                             21
orders, the DHHR has demonstrated consistent, concerted efforts to remedy the Kanawha

County CPS Office’s staffing issues. Furthermore, while we hesitate to declare the

DHHR’s achievement of its percentage staffing goals to be impossible, it appears that,

despite numerous pay raises, salary incentives, trainings, job fairs, and the like, the DHHR

has been unable to maintain staffing numbers to meet the percentages it agreed to strive to

achieve in the parties’ “Stipulation Agreement.” Therefore, upon these particular facts, we

find that the DHHR has addressed the Kanawha County staffing issues that led to the circuit

court’s entry of its “Agreed Order” and the granting of the original writ of mandamus, and

the record reveals that the DHHR continues to make progress towards the achievement of

its staffing goals such that a writ of mandamus no longer is necessary to compel the DHHR

to perform its mandatory duties. Thus, the circuit court clearly erred when it refused to

grant the DHHR relief from the original mandamus action after its good faith efforts to fix

the Kanawha County staffing issues became apparent. See Syl. pt. 4, Hoover, 199 W. Va.

12, 483 S.E.2d 12. The DHHR is entitled to a writ of prohibition to prevent the circuit court

from continuing to enforce the original writ of mandamus concerning staffing issues in the

Kanawha County CPS Office.



                     B. Expansion of Original Mandamus Proceeding

              Upon the institution of the original mandamus proceeding in the circuit court

in 2018, the parties, assisted by the circuit court, defined the parameters of the proceeding

to apply only to the staffing issues in the Kanawha County CPS Office. As explained above,

the DHHR has been working towards remedying those conditions during the pendency of


                                              22
the case, and the circuit court has acknowledged its progress. Nevertheless, more recently,

the GALs identified certain other issues they would like the DHHR to remediate, and the

circuit court approved the expansion of the scope of the original mandamus proceeding to

include issues pertaining to statewide staffing in CPS offices, as well as in the adoption

and foster care units, and the housing of children in DHHR custody in its offices and hotels.

Specifically, in its December 16, 2021 order, the circuit court declared that

                      [t]he evidence presented by Petitioners is sufficient to
              establish a basis for permitting Petitioners to amend their
              Petition for Writ of Mandamus to encompass the adoption and
              foster care units of the Department and to broaden the focus of
              this action to include the entire state of West Virginia.
              Accordingly, the Petitioners’ Motion for Leave to file the
              Amended Writ of Mandamus should be granted.

Similarly, in its January 13, 2022 order, 12 the circuit court announced further that “[t]he

[c]ourt FINDS the issue of children being housed in CPS offices to be within the scope of


              12
                 While the circuit court entered two other orders amending both the GALs’
writ of mandamus (January 20, 2022) and its prior order from the January 6, 2022 hearing
(January 25, 2022), we find that the circuit court lacked the authority to do so because this
Court had stayed the circuit court mandamus proceedings before the circuit court entered
those orders. On January 19, 2022, we granted the DHHR’s motion for a stay of the
underlying mandamus proceedings pending in the circuit court, ruling that, “[u]pon
consideration of the motions, the Court is of the opinion to and does grant the motion for
stay of circuit court proceedings. It is ORDERED that all proceedings in Kanawha County
Circuit Court Civil Action No. 18-P-142 are stayed pending resolution of the petition for
writ of prohibition.” (Emphasis in original).

              This Court has the authority to grant a stay of proceedings in a circuit court
when, as here, a party requests this Court to issue a writ of prohibition to restrain the circuit
court from acting further in a given matter. See W. Va. R. App. P. 16(j) (“If the Supreme
Court determines to issue a rule to show cause, the Clerk shall so notify the parties. Unless
otherwise provided, the issuance of a rule to show cause in prohibition stays all further
proceedings in the underlying action for which an award of a writ of prohibition is sought.”
(emphasis added)). When this Court grants a stay of proceedings, the circuit court no longer

                                                23
the instant mandamus action, as this action encompasses several varying issues regarding

the statewide treatment and placement of children in DHHR custody.” (Emphasis in

original). And, as a corollary to this ruling, the circuit court also determined that its

inclusion of housing issues within the mandamus proceeding further prescribed the location

of facilities and duration of time at those facilities it deemed acceptable for accommodating

children in the DHHR’s custody:

              [T]he [c]ourt ORDERS that no child in DHHR custody be
              housed in a CPS office for any measure of time. The [c]ourt
              ORDERS that this prohibition be applied to all children in
              DHHR custody throughout the State of West Virginia.

                      ....

              The [c]ourt . . . ORDERS that the DHHR be prohibited from
              housing a child in a hotel or motel for a period exceeding two
              nights. The [c]ourt ORDERS that this prohibition be applied
              to all children in DHHR custody throughout the State of West
              Virginia.

has the authority to preside over the matter unless it receives permission to proceed from
this Court. See Syl. pt. 3, Fenton v. Miller, 182 W. Va. 731, 391 S.E.2d 744 (1990) (“Once
this Court takes jurisdiction of a matter pending before a circuit court, the circuit court is
without jurisdiction to enter further orders in the matter except by specific leave of this
Court.”). A stay operates as “‘[a] suspension of the case or some designated proceedings
within it. It is a kind of injunction with which a court freezes its proceedings at a particular
point. . . .’ Black’s Law Dictionary 1267 (5th ed. 1979).” State ex rel. Dye v.
Bordenkircher, 168 W. Va. 374, 378, 284 S.E.2d 863, 866 (1981).

               “In this case, we took jurisdiction of the matter pending[,] and the circuit
court had no jurisdiction to enter any further orders absent specific leave of this Court or
ancillary jurisdiction.” Hanson v. Bd. of Educ. of the Cnty. of Mineral, 198 W. Va. 6, 9,
479 S.E.2d 305, 308 (1996). Here, the circuit court neither asked this Court’s permission
to enter the referenced orders to memorialize its prior oral rulings nor did we grant such
permission. Therefore, we will not consider either the January 20, 2022 or the January 25,
2022 orders entered by the circuit court in the underlying mandamus proceeding because
the circuit court entered both orders after our stay of those proceedings when the circuit
court lacked such authority.

                                               24
(Emphasis in original).



               Before this Court, the DHHR seeks relief in prohibition from the circuit

court’s expansion of the original mandamus proceeding. The original mandamus

proceeding began when the circuit court narrowly defined the scope of the mandamus in

its “Agreed Order” and the parties agreed to adopt that limitation in their “Stipulation

Agreement.” The parties’ stipulation and agreement as to the scope of the action are at the

center of this issue.

                       A stipulation is an agreement . . . made by the parties in
               a legal action with regard to a matter related to the case . . . . In
               essence, a stipulation is a contract, or at least akin to one, and
               is entitled to all the sanctity of a conventional contract. It
               creates a new, superseding liability that is substituted for the
               original one, and is not merely a unilateral description of one
               side’s position.

                      [Additionally,] [a] stipulation is a statement . . . that
               both parties agree [is] true. Thus, a trial judge does not accept
               or deny one party’s offer to stipulate; rather, a stipulation must
               be reached between the parties . . . . The essence of a
               stipulation is an agreement between the parties . . . with respect
               to business before a court. A court may adopt and incorporate
               a proposed stipulation into a court order.

83 C.J.S. Stipulations § 1 (2022) (internal quotations, citations, and footnotes omitted).



               “Trial courts look favorably upon stipulations the effect of which is generally

to simplify litigation. For this reason they are . . . looked upon in order to carry out their

actual purpose.” Gilkerson v. Baltimore & Ohio R.R. Co., 132 W. Va. 133, 140, 51 S.E.2d

767, 770 (1948). Stipulations are so favored in the law that the West Virginia Trial Court


                                                 25
Rules specifically provide for their entry. See W. Va. Trial Ct. R. 23.05 (“Unless otherwise

ordered, stipulations must be in writing, signed by the parties making them or their counsel,

and promptly filed with the clerk.”). Thus, “[s]tipulations or agreements made in open court

by the parties in the trial of a case and acted upon are binding and a judgment founded

thereon will not be reversed.” Syl. pt. 1, Butler v. Smith’s Transfer Corp., 147 W. Va. 402,

128 S.E.2d 32 (1962). Accord Syl. pt. 2, in part, McCoy v. McCoy, 74 W. Va. 64, 81 S.E.

562 (1914) (“[A]greements made in open court by the parties to the cause and acted upon

by the court are binding and a decree founded therein will not be reversed.”). But see Syl.

pt. 9, Wade v. McDougle, 59 W. Va. 113, 52 S.E. 1026 (1906) (“A person is not bound by

an admission in an offer to compromise not accepted by the other party.”). “Because

stipulations fairly entered into often operate to settle controversies or expedite judicial

proceedings, they are favored. They are therefore generally controlling and conclusive

. . . .” Fairmont Tool, Inc. v. Davis, ___ W. Va. ___, ___, 868 S.E.2d 737, 750 (2021)

(citations omitted).



               Despite the conclusiveness of a stipulation, a circuit court nevertheless has

the discretion to set aside such an agreement should the circumstances so warrant. “A

circuit court is afforded wide discretion in determining whether or not a party should be

relieved of a stipulation, and such decision should not be set aside absent an abuse of

discretion.” Syl. pt. 6, W. Va. Dep’t of Transp. v. Veach, 239 W. Va. 1, 799 S.E.2d 78

(2017). But relief from a stipulation is limited to certain, discrete circumstances since “a

stipulation is an enforceable contract, and, like a contract, relief from a stipulation is usually


                                                26
available only in cases of fraud, mistake, improvidence or material change in

circumstances, where in equity and good conscience the stipulation ought not to stand.” 13

Fairmont Tool, ___ W. Va. at ___, 868 S.E.2d at 750 (internal quotations and citations

omitted). See also Syl., Cole v. State Comp. Comm’r, 114 W. Va. 633, 173 S.E. 263 (1934)

(“A stipulation of counsel may be set aside, upon the request of one of the parties, on the

ground of improvidence provided both parties can be restored to the same condition as

when the agreement was made.”). Thus, “[t]o be relieved from a stipulation, the party

seeking relief must ordinarily act diligently, show good cause and provide fair notice.

Generally, relief will only be afforded if enforcement of the stipulation will result in a

manifest injustice upon one of the parties.” Veach, 239 W. Va. at 8, 799 S.E.2d at 85

(citation omitted).



              The underlying mandamus proceeding originated from the GALs’ “Petition

for Contempt” against the DHHR in an abuse and neglect case that sought to hold the

DHHR accountable for alleged staffing deficiencies in its Kanawha County CPS Office.

However, by the time the parties had agreed to convert the contempt litigation into a new,


              13
                  When a court is tasked with reviewing the terms of a stipulation, ordinary
contract principles typically apply. See generally Syl. pt. 2, State ex rel. Scott v. Taylor,
152 W. Va. 151, 160 S.E.2d 146 (1968) (“The same rules for ascertaining the intent of the
parties apply to a stipulation entered into by the plaintiffs and defendants as are applicable
to other written instruments and if the language thereof is clear and unambiguous resort
cannot be had to the rules of interpretation and construction but effect must be given to the
intent of the parties as clearly expressed therein.”). Cf. Syl. pt. 1, id. (“Where the language
of a stipulation, entered into by the parties to a civil action seeking damages for personal
injury, is clear and unambiguous the Court must apply such language so as to consummate
the express intention of the parties.”).

                                               27
independent proceeding in mandamus, the relief sought by the GALs in their “Amended

Petition for Contempt” had grown to encompass CPS staffing issues statewide. In their

amended request for relief, the GALs alleged that “[t]he DHHR’s failures and deficiencies

occur throughout the entire state” and “[a]ny corrective action by the DHHR must be

addressed throughout the entire state, inasmuch as the DHHR is a state agency.”



              When the parties could not reach an agreement as to the parameters of the

original writ of mandamus, the circuit court, in its “Agreed Order,” precisely and narrowly

tailored the matter to pertain only to the staffing issues in the Kanawha County CPS Office:

“the [parties’] agreement [to file a separate mandamus action in lieu of proceeding in

contempt in the underlying abuse and neglect case] would apply only to the DHHR’s

Kanawha County Division of Child Protective Services, and would not apply statewide.”

(Emphasis added). The parties then memorialized this limitation in their “Stipulation

Agreement,” and the GALs further acknowledged this restriction in their “Petition for Writ

of Mandamus.”



              Since that time, though, the GALs have persisted in their attempts to expand

the scope of the issues to be included within their request for mandamus relief, and the

circuit court has repeatedly acquiesced to their demands—despite the fact that the circuit

court, itself, first established the limits of the case, and the GALs, as well as the DHHR,

agreed to comply with that decision. Moreover, the GALs, in their requests to expand the

mandamus’ scope, have not asserted that the parties’ “Stipulation Agreement” should be


                                             28
set aside nor has the circuit court determined that the parties should be relieved of their

agreement. Absent a challenge to the validity of the parties’ “Stipulation Agreement,” it

must be enforced pursuant to our caselaw holding stipulations to be valid and enforceable

agreements. See Syl. pt. 1, Butler, 147 W. Va. 402, 128 S.E.2d 32; Syl. pt. 2, in part,

McCoy, 74 W. Va. 64, 81 S.E. 562. Because the parties agreed to limit the scope of the

original mandamus proceeding, as reflected in both their “Stipulation Agreement” and the

circuit court’s “Agreed Order” incorporating this agreement, the scope of the mandamus

proceeding was established and could not be altered without invalidating the parties’

stipulation. When the circuit court then added numerous other issues to the original

mandamus proceeding, it abused its discretion by altering the parties’ agreement when

neither the GALs nor the DHHR had claimed that justice required their stipulation to be

set aside. See Syl. pt. 6, Veach, 239 W. Va. 1, 799 S.E.2d 78; id. at 8, 799 S.E.2d at 85.

Because the circuit court clearly erred in modifying the terms of the parties’ “Stipulation

Agreement,” which it had previously approved in its “Agreed Order,” and when the parties

had not asked to be relieved from their agreement due to allegations of its infirmity, the

DHHR is entitled to a writ of prohibition to prevent the circuit court from expanding the

scope of the original mandamus proceeding through the inclusion of additional issues not

agreed upon by the parties at the time of its inception. See Syl. pt. 4, Hoover, 199 W. Va.

12, 483 S.E.2d 12.



              In closing, we would be remiss if we did not acknowledge our deep concern

regarding the GALs’ allegations of systemic staffing issues in CPS offices statewide, as


                                             29
well as in the adoption and foster care units, and the delays in the achievement of

permanency for children involved in abuse and neglect cases caused by these deficiencies.

We are also troubled by the finite housing options the DHHR apparently has at its disposal

to accommodate children in emergency situations. However, where the scope of the

original mandamus proceeding was rigidly defined by the agreement of the parties, and

that agreement was accepted by the circuit court, the addition and consideration of these

other issues extraneous to this agreement is not proper within the confines of this case. This

Opinion should not be read to suggest that further litigation to address these issues is

foreclosed. 14 Based on the foregoing, we direct that Case Number 18-P-142 be dismissed

from the docket of the Circuit Court of Kanawha County.



                                             IV.

                                      CONCLUSION

              As set forth above, the DHHR is entitled to a writ of prohibition in this case

to prevent the circuit court from continuing to enforce its March 29, 2018 “Agreed Order”

that awarded a writ of mandamus to the GALs because the DHHR has done that which the

GALs sought to compel—made good faith efforts to remedy the staffing issues in its

Kanawha County CPS Office. The DHHR is also entitled to a writ of prohibition to prevent

the circuit court from enforcing its subsequent orders entered in December 2021 and



              14
                See Jonathan R. by Dixon v. Justice, 41 F.4th 316 (4th Cir. 2022)
(concerning ongoing federal court litigation regarding alleged deficiencies in the West
Virginia child welfare system).

                                              30
January 2022 that expanded the scope of the agreed upon mandamus to include statewide

staffing issues in CPS offices, adoption units, and foster care units and imposed limitations

on the DHHR’s housing of children in its custody.



                                                                              Writ Granted.




                                              31